Exhibit 10.39

 

PARTNERS FOR GROWTH

 

Amendment to Loan Documents

 

Borrower:

 

INTERWAVE COMMUNICATIONS, INC.

 

 

 

Address:

 

2495 Leghorn, Mountain View, California  94043

 

 

 

Date:

 

September 10, 2004

 

THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is entered into between
PARTNERS FOR GROWTH, L.P. (“PFG”), and the borrower named above (“Borrower”).

 

The Parties agree to amend the Loan and Security Agreement between them, dated
June 4, 2004 (as otherwise amended, if at all, the “Loan Agreement”), as
follows, effective as of the date hereof.  (Capitalized terms used but not
defined in this Amendment, shall have the meanings set forth in the Loan
Agreement.)

 

1.                                      Addition of Term Loan Facility. 
Section 1 of the Schedule to the Loan Agreement  is hereby amended to read as
follows:

 

“1.  Credit Limit (Section 1.1):                                      The sum of
the Revolving Loans under subsection (a) below and the Term Loans under
subsection (b) below:

 

(a)                                  Revolving Loans.  Loans (the “Revolving
Loans”) in an amount not to exceed the lesser of (1) $1,500,000 (the “Dollar
Credit Limit”) at any one time outstanding, or (2) an amount equal to the sum of
the following:

 

(A)                              up to 80% (an “Advance Rate”) of the amount of
Borrower’s Eligible Accounts-Domestic (as defined in Section 8 above); plus

 

(B)                                up to 80% (an “Advance Rate”) of the amount
of Borrower’s Eligible Accounts-Foreign (as defined in Section 8 above); plus

 

(C)                                up to 100% (an “Advance Rate”) of the amount
of Borrower’s Eligible Accounts-LC Supported (as defined in Section 8 above);
plus

 

1

--------------------------------------------------------------------------------


 

(D)                               up to 75% (an “Advance Rate”) of the amount of
Borrower’s Eligible Purchase Orders (as defined in Section 8 above); plus

 

(E)                                 up to 50% (an “Advance Rate”) of the value
of Borrower’s Eligible Inventory (as defined in Section 8 above),  calculated at
the lower of cost or market value and determined on a first-in, first-out basis.

 

PFG may, from time to time, modify the Advance Rates, in its good faith business
judgment, upon notice to the Borrower, based on changes in collection experience
with respect to Accounts, its evaluation of the Inventory or other issues or
factors relating to the Accounts, Inventory or other Collateral.

 

Borrower shall have the right to repay and reborrow Revolving Loans hereunder,
subject to all of the terms and conditions of this Agreement.

 

(b)                                 Term Loans.  Loans (the “Term Loans”) in an
amount not to exceed $2,000,000, which shall be subject to the following terms
and conditions:

 

(1)                                  Disbursements.  The first disbursement of
the Term Loans, in the amount of $1,000,000 shall be made by PFG to Borrower on
or about September    , 2004.  Subsequent disbursements of the Term Loans shall
be subject to the approval of PFG, which shall be a matter of PFG’s good faith
business judgment, and, if approved, shall be made within three Business Days of
written request therefor, in disbursements of not less than $250,000, and with
the total number of disbursements not to exceed five (including the first
disbursement).

 

(2)                                  Reborrowing; Prepayment.  Term Loans may
not be reborrowed, once they have been repaid.  Term Loans may be prepaid, in
whole or in part, at any time without premium or penalty.  Prepayments shall be
applied to the payments on the Term Loan in the inverse order of their maturity.

 

(3)                                  Loan Fee.  On the date hereof, Borrower
shall pay PFG a loan fee of $30,000 representing 3% of the $1,000,000 first
disbursement of the Term Loan, and thereafter, Borrower shall pay PFG a loan fee
in an amount equal to 3% of the principal amount of

 

2

--------------------------------------------------------------------------------


 

each subsequent disbursement of the Term Loan, concurrently with the
disbursement.  Such loan fees are fully earned on the date due, are in addition
to all interest and all other fees and are non-refundable.

 

(4)                                  Due Date; Mandatory Prepayment.  Borrower
shall repay the unpaid principal balance of the Term Loans and any accrued and
unpaid interest on October 31, 2004 (or on any earlier termination of this
Agreement) (the “Term Loan Maturity Date”); provided that Borrower shall be
required to prepay unpaid principal of the Term Loans (the “Mandatory
Prepayments”) in the amount of any loans, advances or other sums that Borrower
has the right to receive from the Senior Lender under the Accounts Receivable
Financing Agreement between Borrower and Senior Lender dated June 30, 2003, as
amended, and any other loan or similar agreement (the “Senior Loans”) meeting
the following requirements:

 

(i)                                     on or prior to September 30, 2004: 
Senior Loans which Borrower has the right to receive, and which Senior Loans
would bring the total unpaid principal balance of outstanding indebtedness of
Borrower to Senior Lender to more than $575,000; or

 

(ii)                                  after September 30, 2004: any and all
Senior Loans which Borrower has the right to receive.

 

Such prepayment shall be due on the earliest dates Borrower has the right to
receive the Senior Loans from the Senior Lender and from the first proceeds of
such loans.  Borrower agrees to borrow from Senior Lender all Senior Loans
available to it, at the first date they become available to Borrower from the
Senior Lender, and to execute and deliver in connection therewith all loan
requests and other documents and instruments necessary in order to borrow such
Senior Loans, and to cause the proceeds thereof to be paid directly by Senior
Lender to PFG to the extent necessary to make the foregoing Mandatory
Prepayments or to make payment of the Term Loans in full on the due date

 

3

--------------------------------------------------------------------------------


 

of the Term Loans, but the obligation of the Borrower to pay the Term Loans in
full on the Term Loan Maturity Date is not dependent on whether or not Borrower
has Senior Loans available to it.

 

(5)                                  Irrevocable Assignment.  Borrower shall,
prior to the first disbursement of the Term Loan, execute and deliver to PFG an
Irrevocable Assignment of Loan Proceeds and Consent in the form of Exhibit A
hereto (the “Assignment”).  Disbursement of the Term Loan is conditioned on the
Senior Lender also executing and delivering the Assignment to PFG.  If, for any
reason, notwithstanding the Assignment, the Borrower receives proceeds of Senior
Loans Borrower shall hold the same in trust for PFG and remit the same to PFG
within one business day of receipt of the same, to the extent a Mandatory
Prepayment or other payment on the Term Loans is due.

 

(6)                                  Late Charge. In the event any installment
of principal of the Term Loan or interest thereon is not paid on the date due
(including without limitation Mandatory Prepayments), the Borrower  agrees to
pay PFG a late charge in an amount equal to 5% of the amount of the installment
as liquidated damages and fair compensation to the PFG to compensate the PFG for
the delinquency, but nothing herein shall be construed to obligate the PFG to
accept late payment or to limit any of the PFG’s rights and remedies as a result
of the late payment.

 

(c)                                  Loans.  Revolving Loans and Term Loans are
“Loans” for all purposes of this Loan Agreement.

 

(d)                                 Interest.  Revolving Loans and Term Loans
shall bear interest at the rate set forth in Section 2 below of this Schedule.

 

2.                                      Representations True.  Borrower
represents and warrants to PFG that all representations and warranties set forth
in the Loan Agreement are true and correct in all material respects.

 

3.                                      General Provisions.  This Amendment, the
Loan Agreement, any prior written amendments to the Loan Agreement signed by PFG
and Borrower, and the other written documents and agreements between PFG and
Borrower set forth in full all of the representations and agreements of the
parties with respect to the subject matter hereof and supersede all prior
discussions, representations, agreements and understandings between the parties
with respect to the subject hereof.  Except as herein expressly amended, all of
the terms and provisions of the

 

4

--------------------------------------------------------------------------------


 

Loan Agreement, and all other documents and agreements between PFG and Borrower
shall continue in full force and effect and the same are hereby ratified and
confirmed.

 

Borrower:

PFG:

 

 

INTERWAVE COMMUNICATIONS,
INC.

PARTNERS FOR GROWTH, L.P.

 

 

 

 

 

 

 

 

 

By

   /s/ Lorraine Nield

 

By

   /s/ Erwin Leichtle

 

Title

  Manager

 

 

President

 

 

  Partners for Growth, LLC

 

 

 

 

 

  Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By

   /s/ Cal R. Hoagland

 

 

 

 

 

Secretary

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

CONSENT

 

Each of the undersigned acknowledges that its consent to the foregoing Amendment
is not required, but the undersigned nevertheless does hereby consent to the
foregoing Amendment and to the documents and agreements referred to therein and
to all future modifications and amendments thereto, and any termination thereof,
and to any and all other present and future documents and agreements between or
among the foregoing parties.  Nothing herein shall in any way limit any of the
terms or provisions of the Continuing Guaranty of the undersigned, all of which
are hereby ratified and affirmed.

 

Interwave Advanced Communications, Inc.

 

Interwave Communications International,
Ltd.

 

 

 

By

   /s/ Erwin Leichtle

 

 

By

   /s/ Erwin Leichtle

 

Name

   Erwin Leichtle

 

 

Name

   Erwin Leichtle

 

Title

   President and CEO

 

 

Title

   President and CEO

 

 

6

--------------------------------------------------------------------------------


IRREVOCABLE ASSIGNMENT OF LOAN PROCEEDS AND CONSENT

 

THIS IRREVOCABLE ASSIGNMENT OF LOAN PROCEEDS AND CONSENT is entered into on
September 10, 2004  among SILICON VALLEY BANK (“Bank“), INTERWAVE
COMMUNICATIONS, INC. (the “Company“), and PARTNERS FOR GROWTH, L.P. (“PFG“).

 

1.  Assignment of Loan Proceeds.

 

1.1  Irrevocable Assignment.  The Company hereby irrevocably assigns to PFG all
of its right, title and interest in and to all loans, advances or other sums now
or hereafter due from the Senior Lender to the Company (the “Assigned Funds“)
under the Accounts Receivable Financing Agreement between Borrower and Senior
Lender dated June 30, 2003, as amended, and any other present or future loan or
similar agreement (collectively, the “Loan Agreement“).

 

1.2  Payment.  Bank shall remit all Assigned Funds which would otherwise be
payable to the Company under the Loan Agreement (subject to all of Bank‘s rights
under the Loan Agreement), directly to PFG at such address and to such account
as PFG shall from time to time direct by written notice to the Bank.   All
payments made by Bank to PFG hereunder shall be applied by PFG as follows:

 

(i)                                     first to any Mandatory Prepayments due
on the Term Loan (the “PFG Term Loan“) under the Loan and Security Agreement
between the Company and PFG dated June 4, 2004 (as amended by the Amendment to
Loan Documents of even date (the “PFG Amendment“), as so amended, the “PFG Loan
Agreement“), and accrued interest thereon;

 

(ii)                                  next to any other payments due on the PFG
Term Loan; and

 

(iii)                               provided no default or event of default has
occurred and is continuing under the PFG Loan Agreement, any excess shall be
remitted by PFG to the Company.

 

1.3  Subordination Agreement; Consent.  Bank agrees that the payments from the
Bank to PFG provided for herein and the application of such payments to the
indebtedness of the Company to PFG as provided herein shall be permitted under
the Subordination Agreement between Bank and PFG dated June 7, 2004. Bank
acknowledges receipt of the PFG Amendment and consents to the transactions
described therein (the “Transactions“), including the incurrence of term loans
of up to $2,000,000 and the assignment of certain assets described in this
Assignment to PFG. Bank agrees that the consummation of the Transactions shall
not constitute a default under the Loan Agreement.

 

1.4  Monthly Statements and Information.  Bank shall send PFG a copy of all
monthly statements and other statements rendered to the Company under or in
connection with the Loan Agreement at the same time as they are provided to the
Company, provided that Bank shall have no liability to PFG for negligently or
inadvertently failing to furnish such monthly statements.  Bank shall also
respond to reasonable inquiries from PFG relating to the status of the Loan
Agreement, the

 

--------------------------------------------------------------------------------


 

availability of loans thereunder, and other matters relating thereto.  The
Company hereby irrevocably authorizes the Bank to provide to PFG all information
called for by this Assignment.

 

1.5  Authority; Further Assurance.  The Company represents that it has not made,
executed or delivered any other assignment of the monies covered by this
Agreement.  The Company hereby irrevocably authorizes and empowers PFG to ask,
demand, receive, receipt and give acquittance for any and all monies hereby
assigned, and to endorse any checks or other orders for the payment of money
payable to the Company in payment thereof.  The Company agrees that it will at
all times hereafter at the request of PFG, make, do and execute all such further
acts, agreements, assurances and other documents and instruments as shall be
reasonably required to enable PFG to collect all sums due or to become due under
or in connection with the Loan Agreement, according to the intent and purpose of
this Agreement.  Bank is hereby authorized to recognize PFG‘s claims to rights
hereunder without investigating the reason for any action taken by PFG or the
validity or the amount of the obligations owing from the Company to PFG or the
existence of any default or the application to be made by PFG of any of the
amounts paid to PFG.

 

1.6  Assignment Subject to Loan Agreement.  This Assignment is subject in all
respects to, and shall not affect or limit any rights of Bank under, the terms
and conditions of the Loan Agreement (as it may be amended from time to time)
with respect to any matter, including (but not limited to) Bank’s right to
retain reserves from time to time in its sole discretion, Bank‘s right to offset
any amounts owing by the Company to Bank from time to time, and Bank’s right to
terminate the Loan Agreement in accordance with the terms thereof, all without
prior notice to PFG (except that Bank shall send to PFG a copy of any notice of
termination given to the Company, at the same time as the same is sent to the
Company). Nothing contained in this Agreement shall be construed to require Bank
to advance any funds beyond any amount provided in the Loan Agreement.

 

1.7  Perfection of PFG’s Security Interest.  PFG warrants and represents to Bank
that the assignment to PFG by the Company has been or will be validly perfected
in all respects pursuant to applicable law, and that PFG alone is entitled to
receive all amounts otherwise payable to the Company pursuant to the Loan
Agreement.

 

1.8  Conflicting Demands.  Bank shall not be obligated to make any payment to
PFG hereunder, if any such payment is enjoined, restrained, or stayed by any
court or by any statute or governmental rule or regulation.  In the event any
conflicting demands are made on Bank with respect to monies to be paid
hereunder, Bank shall not be required to determine the same and shall have the
right to file suit in interpleader or for declaratory relief.  In the event Bank
shall bring any such action, the Company agrees to reimburse Bank, for its
attorneys‘ fees, costs and expenses in connection therewith, and without
limiting its other rights and remedies, and Bank shall be entitled to deduct
such attorneys‘ fees, costs and expenses from the funds which are the subject of
such interpleader or declaratory relief action.

 

2.  Termination.  The assignment in Section 1 above is irrevocable and shall
continue in effect until written notice of termination is given by PFG to Bank. 
PFG agrees to provide such notice immediately upon payment in full of the PFG
Term Loans and all accrued interest thereon, provided no default or event of
default has occurred and is continuing under the PFG Loan Agreement.

 

2

--------------------------------------------------------------------------------


 

3.  General.  This Agreement is solely for the benefit of the parties hereto and
their respective successors and assigns, and no other person shall have any
right, benefit, priority or interest under, or because of the existence of, this
Agreement.  All of Bank‘s and PFG’s rights and remedies hereunder and under
applicable law are cumulative and not exclusive.  This Agreement sets forth in
full the terms of agreement among the parties with respect to the subject matter
hereof, and may not be modified or amended, nor may any rights hereunder be
waived, except in a writing signed by the parties hereto.  The Company shall
reimburse PFG and Bank for all reasonable attorneys‘ fees and all other
reasonable costs and expenses incurred by them in connection with, or relating
to, this Agreement, whether or not any lawsuit is filed.  In the event of any
litigation between or among the Company, PFG and Bank based upon, or arising out
of, or relating to this Agreement, the prevailing party shall be entitled to
recover all of its reasonable costs and expenses (including without limitation
reasonable attorneys fees) from the non-prevailing party.  This Agreement shall
be construed in accordance with, and governed by, the laws of the State of
California.  As a material part of the consideration to the parties for entering
into this Agreement, each party (i) agrees that all actions and proceedings
based upon, arising out of or relating in any way directly or indirectly to,
this Agreement shall be litigated exclusively in courts located within Santa
Clara County, California, (ii) consents to the jurisdiction of any such court
and consents to the service of process in any such action or proceeding by
personal delivery, first-class mail, or any other method permitted by law, and
(iii) waives any and all rights to transfer or change the venue of any such
action or proceeding to any court located outside Santa Clara County,
California.  This Agreement shall be binding upon and inure to the benefit of
PFG, the Company and Bank and their respective successors and assigns.

 

4.  Mutual Waiver of Jury Trial.  PFG, the Company and Bank each hereby waive
the right to trial by jury in any action or proceeding based upon, arising out
of, or in any way relating to: (i) this Agreement; or (ii)  any other present or
future instrument or agreement between or among PFG, the Company and/or Bank; or
(iii) any conduct, acts or omissions of PFG, the Company or Bank or any of their
directors, officers, employees, agents, attorneys or any other persons
affiliated with PFG, the Company or Bank; in each of the foregoing cases,
whether sounding in contract or tort or otherwise.

 

Company:

PFG:

 

 

Interwave Communications, Inc.

Partners For Growth, L.P.

 

 

 

 

By

   /s/ Erwin Leichtle

 

By

   /s/ Lorraine Nield

 

Name

   Erwin Leichtle

 

Name

   Lorraine Nield

 

Title

   President and CEO

 

Title

   Manager, Partners for Growth, LLC

 

 

 

 

 

   Its General Partner

 

 

3

--------------------------------------------------------------------------------


 

Bank:

 

 

 

Silicon Valley Bank

 

 

 

 

 

By

   /s/ Nick Tsiagkas

 

 

 

 

Name

   Nick Tsiagkas

 

 

 

 

Title

   Vice President

 

 

 

 

 

4

--------------------------------------------------------------------------------